Case 4:18-cv-00720-ALM-KPJ Document 18 Filed 02/11/20 Page 1 of 2 PageID #: 105



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   GEORGE MORRIS,                                      §
                                                       §
           Plaintiff,                                  §
                                                       §
   v.                                                  §         Civil No. 4:18-cv-720-ALM-KPJ
                                                       §
   KEY INSURANCE ADVISORS LLC,                         §
                                                       §
           Defendant.                                  §

                                      ORDER OF DISMISSAL

         Pending before the Court is Plaintiff George Morris (“Plaintiff”) Stipulation of Dismissal

 Without Prejudice (the “Stipulation”) (Dkt. 17). In the Stipulation, Plaintiff requests dismissal of

 all its claims without prejudice. See Dkt. 17.

         Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

 an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

 41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

 a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action

 under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

 appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds

 that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

 of dismissal is appropriate.

         Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

 action, and all of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE. Each

 party shall bear its own costs and fees.
    Case 4:18-cv-00720-ALM-KPJ Document 18 Filed 02/11/20 Page 2 of 2 PageID #: 106

.

             All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

     this civil action.

             IT IS SO ORDERED.

              SIGNED this 11th day of February, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                   2
